Citation Nr: 0932011	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a gunshot wound to the head sustained by the Veteran 
on October [redacted], 1980 was incurred in the line of duty.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his father and his brother




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1972 to May 1975 and from July 1975 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Procedural history

In October 1980, while on active duty, the Veteran sustained 
severe head injuries, allegedly while playing Russian 
roulette.  In a June 1982 decision, the RO disallowed the 
Veteran's claims for service connection for complete 
paralysis of the upper left extremity, incomplete paralysis 
of the lower left extremity, encephalopathy and loss of part 
of the skull on the basis that the Veteran's disabilities 
were due to a self-inflicted gunshot would and were not 
incurred in the line of duty.  

In an April 1984 decision, the Board determined that a self-
inflicted gunshot wound to the head sustained by the Veteran 
on October [redacted], 1980 was proximately caused by the Veteran's 
own misconduct, and thus was not incurred in the line of 
duty.    

In May 2005, the Veteran filed claims of entitlement to 
service connection, on a direct and secondary basis, for 
various gunshot wound residuals; those claims were denied in 
the above-referenced April 2006 RO rating decision.  The 
Veteran expressed disagreement with that decision in a May 
2006 notice of disagreement (NOD).  A Decision Review Officer 
(DRO) conducted a de novo review and provided the Veteran 
with a May 2007 statement of the case (SOC) which was 
unfavorable to the Veteran's claims.  The Veteran perfected 
an appeal in May 2007 with the filing of a VA Form 9.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Indianapolis RO in April 2009.  A transcript of the hearing 
is associated with the Veteran's VA claims folder.  

Clarification of issue on appeal

As will be discussed in greater detail below, the law and 
regulations provide that no compensation shall be paid if a 
disability is the result of the Veteran's own willful 
misconduct.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2008).

The RO addressed this matter as a four issue case, involving 
service connection for various direct and secondary residuals 
of the Veteran's gunshot wound to the head.  However, the 
outcome of each and every issue rests on whether the gunshot 
wound to the head sustained in October 1980 was or was not 
due to the Veteran's misconduct.  As was noted above, in 
April 1984 the Board determined that the Veteran's gunshot 
wound to the head sustained by the Veteran in October 1980 
was proximately caused by the Veteran's own willful 
misconduct, and thus was not in the line of duty.

Accordingly, the Veteran cannot succeed on appeal unless the 
Board determines that the gunshot wound to the head sustained 
in October 1980 was not the result of the Veteran's own 
willful misconduct and was therefore incurred in the line of 
duty.  
For the sake of simplicity, the issue on appeal has been 
recharacterized as stated on the first page of this decision.

Issues not on appeal

In the aforementioned April 2006 rating decision, the RO 
granted the Veteran's claim for service connection for 
tinnitus and assigned a 10 percent disability rating, 
effective May 6, 2005, and denied the Veteran's claim for 
service connection for hearing loss.  The Veteran has not, to 
the Board's knowledge, expressed dissatisfaction with that 
decision concerning those issues.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  In an April 1984 decision, the Board determined that a 
self-inflicted gunshot wound to the head sustained by the 
Veteran on October [redacted], 1980 was proximately caused by the 
Veteran's own misconduct, and thus, was not incurred in the 
line of duty.  A timely appeal as to that issue was not 
perfected.

2.  The evidence associated with the claims folder subsequent 
to April 1984 is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  

3.  The evidence of record indicates that a self-inflicted 
gunshot wound to the head sustained by the Veteran on October 
[redacted], 1980 was proximately caused by the Veteran's own 
misconduct, and thus was not incurred in the line of duty.


CONCLUSIONS OF LAW

1.  The April 1984 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Since the April 1984 Board decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for skin cancer; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  A self-inflicted gunshot wound to the head sustained by 
the Veteran on October [redacted], 1980 was proximately caused by the 
Veteran's own misconduct, and thus, was not incurred in the 
line of duty.  38 U.S.C.A. §§ 105(a), 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.1(n), 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a determination that a self-inflicted 
gunshot wound to the head sustained on October [redacted], 1980 was 
not proximately caused by his own misconduct, and thus was 
incurred in the line of duty.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a Veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the Veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Veteran was notified regarding new and material evidence 
in VCAA letters dated November 5, 2005 and November 27, 2007, 
which stated "[y]ou were previously denied service-
connection for head trauma...The appeal period for that 
decision has expired and the decision is now final" and 
"[y]ou were previously denied service connection for head 
injury, left arm, hand, leg and knees as secondary to head 
trauma...the appeal period for that decision has expired and 
the decision is now final," respectively.  The letters also 
notified the Veteran that evidence sufficient to reopen his 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  

Crucially, the November 2005 and November 2007 letters 
informed the Veteran as to the reason his claim was 
previously denied:  because "injury was incurred as a result 
of willful misconduct and not in the line of duty" and "the 
head injury which lead [sic] to the other complications was 
found by the military not to be in the line of duty," 
respectively.  As such, the Veteran was adequately advised of 
the bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In any event, in light of 
the fact the Board is reopening the claim, any VCAA error in 
connection with notice as to new and material evidence is 
harmless.

The Board notes that the Veteran was also given notice of the 
evidentiary requirements for service connection in the 
November 2005 and November 2007 letters, including the 
necessity of evidence of "a relationship between your 
current disability and an injury, disease, or event in 
military service."  See the November 5, 2005 letter at page 
7; see also the November 27, 2007 at page 8.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the November 2005 and 
November 2007 VCAA letters, as well as an additional letter 
from the RO dated June 11, 2005.  The letters stated that VA 
would assist the Veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
Medical Centers, and the Social Security Administration.  
With respect to records from private doctors and hospitals, 
the VCAA letters informed the Veteran that VA would make 
reasonable efforts to request such records.  Included with 
the letters were copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, and the letters asked 
that the Veteran complete this release so that VA could 
obtain these records on his behalf.  The letters also 
informed the Veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  

The Veteran was specifically notified in the letters to 
describe or submit any additional evidence which he thought 
would support his claim.  See the June 11, 2005 letter at 
page 3; see also the November 5, 2005 letter at page 3 and 
the November 27, 2007 letter at page 2.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims observed that a 
claim of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  A letter from the RO dated March 20, 2006, as well as 
the November 2007 VCAA letter, provided notice as to elements 
(4) and (5), degree of disability and effective date.  In any 
event, because the Veteran's claim is being denied, elements 
(4) and (5) are moot.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim to reopen in April 2006.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, following the issuance of the 
March 2006 Dingess letter and the November 2007 VCAA letter, 
the Veteran was allowed the opportunity to present evidence 
and argument in response.  The Veteran's claim was 
readjudicated in the February 2009 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).   However, the law and regulations 
further provide that no compensation shall be paid if a 
disability is the result of a claimant's own willful 
misconduct.  See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 
38 C.F.R. 
§§ 3.1(n), 3.301(c) (2008).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  See 38 C.F.R. § 
3.1(n) (2008).
A service department finding that injury, disease or death 
was not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  See 38 C.F.R. § 3.1(m) (2008).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains to claims filed on 
or after August 29, 2001.  Because the Veteran's current 
claim to reopen was initiated in May 2005, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The Board believes that an exposition of the salient facts 
will be of use to an understanding of its decision.

According to an Army Criminal Investigation Division (CID) 
report, the Veteran had a party at his apartment on the 
evening of October [redacted], 1980.  At some point in the evening, 
the Veteran produced a firearm, later identified by witnesses 
at a 
.357 Ruger model Blackhawk and, upon showing another soldier, 
W.J.J., that the firearm was not loaded, the Veteran spun the 
cylinder, put the barrel next to his temple and pulled the 
trigger, simulating Russian roulette.  The gun did not fire 
at that time.  See an October [redacted], 1980 statement by W.J.J.  
The CID report noted the statement of Sgt. F. that the 
Veteran had played Russian roulette with the same weapon 
while drinking on several previous occasions.  See the CID 
report, exhibit 2 at page 2.  Sgt. M., who attempted to 
administer first aid to the Veteran after the incident, also 
indicated that he observed the Veteran playing Russian 
roulette in the past.  See the CID report, exhibit 9 at page 
1.  

According to the CID report, the Veteran began to play a game 
of Russian roulette, where he was the only participant.  
According to the statement of Pfc. D., the only witness to 
the shooting, the Veteran left one round in the gun, spun the 
gun's cylinder, and placed the barrel on his temple.  After 
pulling the trigger twice and hitting an empty cylinder both 
times, the Veteran pulled the trigger a third time, at which 
time the gun fired.  Pfc. D. went to get help, an ambulance 
was called and the gun was handed to a unnamed German 
national who "stashed" it in an abandoned car approximately 
two blocks away from the Veteran' apartment.  See the CID 
report, exhibit 1 at page 1.  

While the CID report reflects that several witnesses 
indicated that the Veteran was intoxicated during the party, 
the CID report also asserts that the treating physician at 
the University Clinic in Wuerzburg stated that the treating 
medical team "did not draw blood from [the Veteran] for a 
sobriety determination because, upon emptying the Veteran's 
stomach, they examined the stomach fluids and no alcohol was 
noted."  See the CID report, exhibit 4 at page 1.  

When the Veteran was interviewed by a CID investigator, 
R.A.H., on October 24, 1980, he indicated that he had shot 
himself in the head while playing a game of Russian roulette, 
a game which he had played "maybe a thousand times" before.  
See the CID report, exhibit 21 at page 1.  

It is unclear who was in the room at the time of the 
shooting.  According to the CID report and the Veteran's 
testimony at the April 2009 Travel Board hearing, he and Pfc. 
D. were the only people in the living room at the time the 
Veteran was shot.  See the CID report, exhibit 2 at page 3 
and the April 2009 Travel Board hearing transcript at page 
12.  However, the Veteran told the CID investigator on 
October 24, 1980, that there were several people in the room 
when he shot himself.  The Veteran also stated that no one 
with a name that started with "D" [Pfc. D.] was in the room 
when he shot himself.  See the CID report, exhibit 21 at page 
1.  

The Board notes that the Veteran's account of the evening of 
October [redacted], 1980 leading up to the shooting agree in almost 
none of its particulars with the statements of the other 
attendees of the party.  However, the Board observes that, 
given the Veteran's physical and mental condition at the time 
of the interview on October 24, 1980, there are questions as 
to his competence at that time.  

In January 1981, an Army Line of Duty Determination Report of 
Investigation determined that the Veteran's injury was not 
incurred in the line of duty due to the Veteran's own 
misconduct.  See the January 1981 Line of Duty Report of 
Investigation.  

The Veteran made numerous attempts to correct his military 
records to reflect that his injury was incurred in the line 
of duty.  However, Army's Board for Correction of Military 
Records determined on each occasion that insufficient 
evidence has been presented to indicate "probable material 
error or injustice" in the prior line of duty determination.  
See, e.g., a May 26, 1983 correspondence from the Army's 
Office of the Adjutant General.  

Analysis

Initial matter - submission of new and material evidence

As was noted in the Introduction, an April 1984 Board 
decision determined that a gunshot wound to the head 
sustained by the Veteran on October [redacted], 1980 was the result 
of the Veteran's own misconduct, and thus was not incurred in 
the line of duty.  See 38 C.F.R. § 3.1 (n) (2008).  

At the time of the April 1984 Board decision, the evidence of 
record included the Veteran's VA medical records; the October 
1980 CID report; a January 1981 Line of Duty report of 
Investigation; the report of a January 1981 Army Physical 
Evaluation Board (PEB) which found the Veteran to be 100 
percent disabled; and statements from the Veteran.  

Since the April 1984 Board decision, the Veteran has 
submitted, inter alia, a report of J.L.I., who voluntarily 
investigated the incidents of the night of October [redacted], 1980 
on behalf of the Veteran and his family and prepared a report 
dated July 1987.  This evidence is new insofar as it was not 
previously submitted to agency decision makers.  The evidence 
is also material since it relates to an unestablished fact 
necessary to substantiate the claim; namely whether or not 
the Veteran's gunshot wound to the head was the result of the 
Veteran's own willful misconduct, and thus not incurred in 
the line of duty.  

For the purposes of reopening the claim, the Board finds that 
the findings within J.L.I.'s July 1987 report are presumed to 
be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Those findings call into question the conclusions 
reached by the official reports concerning the circumstances 
surrounding the Veteran's gunshot would to the head.  The 
July 1987 report, if believed, raises a reasonable 
possibility of substantiating the claim.

Accordingly, new and material evidence has been submitted, 
and the Veteran's claim is reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on their merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO did not reopen the Veteran's 
claim and, therefore did not decide the claim on its merits.  
The Veteran however, has provided evidence and argument, 
including hearing testimony, as to why his claim should be 
allowed on the merits.  Thus, there is no prejudice to the 
Board's deciding the case.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

The Veteran's service treatment records are not associated 
with the claims folder.  The Veteran was advised in the 
aforementioned June 2005 and November 2005 VCAA letters that 
his service medical records were not available.  The November 
2005 VCAA letter also instructed him to submit a completed 
Request for Information Needed to Reconstruct Medical Data 
form (VA Form 13055).  A request to the National Personnel 
Records Center (NPRC) for the Veteran's service medical 
records dated June 2005 was returned with the reply that such 
records were sent to the Indianapolis RO in May 1981.  A June 
2005 e-mail from the Indianapolis RO indicates that after an 
extensive search of that facility the Veteran's service 
medical records were not located.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a Veteran's service medical records.  
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.  In 
this case, the RO has attempted to locate the Veteran's 
service medical records.  There is no indication that the 
service medical records still exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

In any event, the medical aspects of this case are not in 
substantial dispute.  There is no question that the Veteran 
sustained a head wound with catastrophic consequences.  The 
outcome of the claim hinges on the circumstances surrounding 
this incident, and in particular whether the head wound was 
the product of the Veteran's own misconduct.  The loss of the 
service treatment records, although unfortunate, does not 
have a significant bearing on the case.    

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was detailed above in the Introduction, the Veteran, his 
father and his brother testified at a VA Travel Board hearing 
in April 2009.  

Discussion on the merits

After careful review of the evidence, the Board has 
determined that the presumption in favor of finding that the 
Veteran's injuries were incurred in the line of duty has been 
has been rebutted, as a preponderance of the evidence 
demonstrates the Veteran's gunshot wound was a result of 
willful misconduct on his part.  38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.1(n)(1).  

Crucially, a January 1981 Army Line of Duty Determination 
Report of Investigation found that the Veteran's injury was 
not incurred in the line of duty due to the Veteran's own 
misconduct.  As described in the law and regulations section 
above, under 38 C.F.R. § 3.1(m), "a service department 
finding that injury, disease or death occurred in the line of 
duty will be binding on the Department unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs."  See also Stover v. 
Mansfield, 21 Vet. App. 485, 488 (2007).

The Board also emphasizes that it is presumed that government 
officials "have properly discharged their official duties."  
See United States v. Chemical Foundation, Inc., 272 U. S. 1, 
14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 
2 Vet. App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA.  The Court found 
that the presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties.  
See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Veteran contends the findings of the January 1981 Army 
Line of Duty Determination Report of Investigation are 
incorrect, as the gunshot wound he sustained in October 1980 
was not due to his own misconduct.  Instead, he argues that 
Pfc. D., who he states had previously threatened to shoot him 
due to a grudge, was responsible for the shooting.  He states 
he only admitted to the shooting during the line of duty 
investigation based on what a nurse had told him upon waking 
from his coma, and that he was under the influence of heavy 
medication at the time.  
See the Veteran's May 1, 2006 notice of disagreement; see 
also the April 2007 DRO hearing transcript pages 3-5, 8, 17 
and the April 2009 Travel Board hearing transcript, pages 11-
12.  

The Board has carefully considered the statements of the 
Veteran, his family members, and fellow servicepersons, as 
well as the July 1987 report of J.L.I. attesting to the 
inconsistencies presented in the January 1981 Line of Duty 
Determination Report of Investigation.  The Board does not 
disagree with J.L.I.'s conclusion that there are 
inconsistencies in the evidence. As one example, there are 
discrepancies concerning the disposal of the gun immediately 
after the shooting.  
In this regard, a December 1984 statement of V.P.M., M.D., 
indicates that "it is my contention that it would have been 
impossible for [the Veteran] to hand a gun to anyone then 
fall over on a couch as stated in the reports."  
Additionally, witnesses testified that the Veteran had 
consumed alcohol but this was not confirmed via blood tests.  
Moreover, a sworn statement of D.C. indicates he overheard 
someone asserting the day after the shooting that he had 
placed a round in the gun during the party when the Veteran 
was distracted.  Finally, statements of fellow servicepersons 
G.W.M., P.E.P., W.R.S., R.A.M., and R.V. indicate that they 
had never known the Veteran to play Russian roulette or 
engage in any other self-destructive behavior [which is 
contrary to other evidence of record which indicated that the 
Veteran has played Russian roulette in the past], and R.V. 
further describes tension between the Veteran and Pfc. D.

The Board does not find that the presence of some 
inconsistencies in witnesses' statements to be sufficient to 
rebut 38 C.F.R. § 3.1(m).  Such inconsistencies are to be 
expected in any investigation of a traumatic incident, 
especially where the witnesses were, by their own admission, 
consuming alcohol.  

Although Dr. V.P.M.'s statement calls into question the 
placement of the gun after the incident, it in no way 
indicates that someone other than the Veteran was responsible 
for the shooting.  

Although fellow servicepersons like G.W.M., P.E.P., W.R.S. 
and R.A.M. never knew the Veteran to play Russian roulette, 
they were not present on the night of the incident, and 
W.J.J., Sgt. F., Sgt. M. and the Veteran testified to the 
contrary at the time of the investigation.  R.V.'s statement 
that the Veteran and Pfc. D. had a strained relationship 
appears to fly in the face of Pfc. D.'s presence at a small 
party hosted by the Veteran.  

Moreover, even if the Board were to accept D.C.'s account of 
someone else having placed a bullet into the Veteran's gun 
when he was distracted, Pfc. D. and the Veteran testified 
that it was the Veteran who ultimately pulled the trigger.  
In other words, of utmost significance is that at the time of 
the investigation the parties, including the Veteran himself, 
agreed on the crucial point: the Veteran, who had a history 
of playing Russian roulette in the past, of his own volition 
placed a gun to his head and pulled the trigger after a night 
of drinking.  As a member of the military who regularly 
handled firearms, the Veteran was certainly aware of the 
potential consequences of his behavior.  There is no 
indication from the contemporaneous evidence that the Veteran 
evidenced any mental defect which would preclude his ability 
to differentiate from right and wrong.  Accordingly, the 
Veteran's behavior involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences, and therefore constitutes 
"willful misconduct" pursuant to 38 C.F.R. § 3.1(n) which 
rebuts the line of duty presumption.

The Veteran has challenged his statements made on October 24, 
1980, to the effect that he shot himself playing Russian 
roulette.  Although there are questions as to his competence 
at that time, his admission of responsibility for the 
shooting, when considered with the other evidence obtained in 
the line of duty investigation, is more reliable, in the 
Board's view, than his revised assertions of the events 
surrounding his devastating injury.  See  Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

The Board adds that the fact the Army Board for Correction of 
Military Records denied the Veteran's request for correction 
of his military records on numerous occasions further attests 
to the propriety of line of duty determination.

In short, the arguments of the Veteran and his family members 
and the conclusions of  J.L.I. as to the inconsistencies of 
the evidence, as well as the statements of fellow 
servicepersons as to the Veteran's character, are not 
sufficient to overcome the findings of the January 1981 Army 
Line of Duty Determination Report of Investigation that the 
Veteran's injuries were sustained as a result of willful 
misconduct on his part.

The Court has considered a case involving a factual pattern 
which is strikingly similar to the one presented in this 
case.  Myore v. Brown, 9 Vet. App. 498 (1996), involved a 
situation where a veteran died as a result of engaging in a 
game of Russian roulette at a friend's home.  As with the 
instant case, the veteran in Myore had attended a party and 
consumed alcohol on the night of the shooting.  
An eyewitness noted that the veteran placed one round in a 
revolver that he brought to the party, spun the gun's 
cylinder, and placed the barrel on his temple.  After hitting 
an empty cylinder the first time, the veteran pulled the 
trigger a second time, at which time the gun fired.  The 
veteran was pronounced dead approximately 11 hours later.  As 
with the instant case, there was no alcohol noted, although 
any alcohol consumed would have likely been metabolized in 
the 11 hours between the incident and his death.  
Investigations conducted by the United States Marine Corps, 
the Bureau of Indian Affairs [the incident occurred on an 
Indian reservation], and the Office of the Medical Examiner 
concluded that the veteran's death was a result of a self-
inflicted gunshot wound.  

Another similarity between Myore and this case is that there 
was some question as to what happened to evidence in both 
cases.  A witness to the incident in Myore was observed 
carrying a box of military ammunition from the scene and 
interfering with the work of the ambulance attendants who 
were assisting the veteran, behaviors for which he was 
eventually arrested.  Also, an investigator from the Bureau 
of Indian Affairs noted that it appeared as though the crime 
scene had been cleaned up prior to his arrival.  Id. at 501.  

In appealing her case to the Board, the veteran's widow 
presented arguments similar to those of J.L.I. as to the 
discrepancies in the United States Marine Corps' line of duty 
determination, namely: that sworn statements of the witnesses 
were not obtained, that the trajectory of the bullet showed 
that it could not have originated from above the pool of 
blood, that the pistol was not found near the veteran, that 
the living room was thoroughly cleaned before the police 
arrived, and that other consistencies existed in the 
description of events such that the conclusions reached by 
the investigators could not be justified and raised "an 
element of doubt that the fatal wound was self-inflicted."  
Id. at 502.

Although the Myore case was ultimately remanded for the Board 
to provide additional reasons and bases for its denial, the 
Court noted that there was a "plausible basis in the 
record" for the Board's finding that the veteran's death was 
a result of a self-inflicted gunshot wound.  Id. at 503.  In 
other words, despite the contentions of the appellant as to 
the numerous inconsistencies in the line of duty 
determination, the Court supported the Board's finding that 
line of duty presumption had been rebutted based on willful 
misconduct on the veteran's part.  So it is in this case.  

The Veteran has also offered arguments as to the Army's 
failure to follow proper procedure in conducting the line of 
duty investigation which are outlined in Army Regulation 600-
33.  Specifically, he argues that the investigating officer, 
his platoon leader, was an "interested party" and therefore 
appointed contrary to Army Regulation 600-33, which requires 
that a line of duty investigating officer "must be a 
disinterested, commissioned officer who is senior to the 
person being investigated."  See, e.g., the April 2007 DRO 
hearing transcript, pages 12 and 20.  However, contrary to 
the Veteran's assertions, the fact that the Veteran's platoon 
leader was an acquaintance does not imply that he was an 
"interested party."  The platoon leader was not a witness 
to the incident, and there is no indication he had some sort 
of stake in the outcome of the Line of Duty Determination.  

As detailed above, it is presumed that the investigator 
properly discharged his duties in conducting the line of duty 
investigation in the instant case.  See Ashley and 
Mindenhall, both supra.  For this reason, the Veteran's 
remaining contentions with regard to failure to follow proper 
Army protocol- i.e. that that he was not properly advised of 
his rights prior to questioning and that an officer of mature 
judgment should have been appointed to act on his behalf - 
similarly fail.  See, e.g., the Veteran's April 9, 1988 
letter to his Congressman.

In sum, after careful consideration of the evidence of 
record, the Board concludes that the findings of the January 
1981 Army Line of Duty Determination Report of Investigation 
were not "patently inconsistent" with the requirements of 
the laws administered by VA.  Therefore, the preponderance of 
the evidence indicates that the Veteran's gunshot wound to 
the head sustained on October [redacted], 1980 was a result of his 
own misconduct and was thus not incurred in the line of duty.  
See 38 C.F.R. § 3.1(n).  The benefits sought on appeal - 
service connection for several disabilities stemming from the 
gunshot wound - are accordingly denied.  


ORDER

A self-inflicted gunshot wound to the head sustained by the 
Veteran on October [redacted], 1980 was proximately caused by the 
Veteran's own misconduct, and thus was not incurred in the 
line of duty.  Service connection for various residuals of a 
gunshot wound to the head and for posttraumatic stress 
disorder is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


